Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 4, 5, 9, 30, 38, 42, 43, 51-53, 57 are considered allowable over the prior art as the prior art does not explicitly teach a lift system comprising a controller adapted to prevent movement of a carriage assembly along a rail in a direction away from a first charging position but allows movement of the carriage assembly along the rail in a direction towards the first charging position when a voltage falls below a threshold value.
Claim 32 is considered allowable over the prior art, as the prior art does not explicitly teach the combination of a lift system with a control means arranged to monitor at least one voltage characteristic of an energy storage means and/or at least one operational characteristic of the lift system, and generate an alert signal in response to one or more of said characteristics, or a difference between one or more said characteristics, fulfilling a condition wherein the energy storage means comprises a battery or battery pack, the at least one voltage characteristic of the energy storage means comprises a time taken for the battery or battery pack to charge between predetermined voltages, wherein said fulfilling of a defined condition comprises said time taken exceeding a threshold length for more than a threshold number of charging cycles.
Claims 35,36 are considered allowable over the prior art, as the prior art does not explicitly teach a lift system in combination with charging means arranged to charge energy storage means when a carriage assembly is at a first charging position on the rail, wherein a control means is arranged to monitor at least one voltage characteristic of the energy storage means and/or at least one operational 
Claim 37 is considered allowable over the prior art, as the prior art does not explicitly teach a lift system in combination with charging means arranged to charge said energy storage means when the carriage assembly is at a first charging position on the rail, wherein the control means is arranged to monitor at least one voltage characteristic of the energy storage means and/or at least one operational characteristic of the lift system, and generate an alert signal in response to one or more of said characteristics, or a difference between one or more said characteristics, fulfilling a condition wherein the control means is arranged to generate said alert signal in response to a change in an average journey time for a journey between one position and another position on the rail.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837